United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3255
                                   ___________

United States of America,                *
                                         *
             Plaintiff/Appellee,         *
                                         *
       v.                                * Appeal from the United States
                                         * District Court for the
Three hundred fifty-three thousand       * Eastern District of Missouri.
six hundred thirty dollars, in United    *
States currency,                         *
                                         *
             Defendant,                  *
                                         *
Robert F. Reiner,                        *
                                         *
             Claimant/Appellant.         *
                                    ___________

                             Submitted: March 17, 2006
                                Filed: September 18, 2006
                                 ___________

Before ARNOLD and SMITH, Circuit Judges, and MAGNUSON, District Judge.1
                            ___________

ARNOLD, Circuit Judge.

     Following the government's seizure of more than $350,000 in cash from
Robert R. Reiner, the parties to the forfeiture proceeding entered into a settlement


      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota, sitting by designation.
agreement. Five months after the district court2 entered an order adopting the
agreement, Robert R. Reiner, as attorney in fact for his father, Robert F. Reiner
(claimant), filed a motion for relief from the order. The district court denied the
motion. We affirm.

                                           I.
       Some time after local and federal agents began investigating the finances of the
claimant and his son, the son telephoned the local police department to request that
an officer accompany him while he took a large amount of cash to a bank. The local
police department notified Internal Revenue Service investigators, and an IRS agent
obtained a warrant to seize the cash. Shortly thereafter, the government took custody
of $353,630 from the claimant's son.

       The government filed a verified complaint seeking civil forfeiture of the cash.
It alleged that the funds were withdrawn from a number of banks in a series of
transactions that were deliberately set at under $10,000 to avoid the federal reporting
requirements for cash. See 31 U.S.C. §§ 5313(a), 5317(c)(2), 5324. The parties
eventually reached a tentative settlement agreement. Although the claimant initially
refused to sign the final agreement, after the government filed a motion to enforce the
settlement in the district court, the claimant's son agreed to its terms on his father's
behalf. Under the terms of the agreement, the government was to keep most of the
funds, the claimant was to receive $80,000, and $30,000 was to go to the bankruptcy
trustee who was handling a matter related to the claimant's son. The district court
adopted the terms of the agreement and entered a final order disposing of the case.

      The following year, the claimant, through his son, filed a motion in the district
court pursuant to Fed. R. Civ. P. 60(b)(4) seeking to set the settlement agreement


      2
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.

                                          -2-
aside on the ground that the court lacked subject matter jurisdiction to enter its order.
The district court denied the motion and the claimant appealed.

                                           II.
       The absence of subject matter jurisdiction renders a judgment void "only when
there is a plain usurpation of power, when a court wrongfully extends its jurisdiction
beyond the scope of its authority." Kansas City Southern Ry. Co. v. Great Lakes
Carbon Corp., 624 F.2d 822, 825 (8th Cir. 1980) (en banc), cert. denied, 449 U.S. 955
(1980). "Stated another way, such plain usurpation of power occurs when there is a
'total want of jurisdiction' as distinguished from 'an error in the exercise of
jurisdiction.' " Id. (quoting Lubben v. Selective Serv. Sys., 453 F.2d 645, 649 (1st Cir.
1972)). Although we have sometimes said that relief from a judgment under Rule
60(b) is an extraordinary remedy left to the discretion of the district court, relief from
a judgment that is void under Rule 60(b)(4) is not discretionary. Hunter v.
Underwood, 362 F.3d 468, 475 (8th Cir. 2004). Thus, while Rule 60(b) dispositions
are generally reviewed for an abuse of discretion, see, e.g., Miller v. Baker Implement
Co., 439 F.3d 407, 414 (8th Cir. 2006), where there are no disputes over the facts
pertaining to jurisdiction, an order denying relief pursuant to Rule 60(b)(4) is
reviewed de novo. See Central Vermont Pub. Serv. Corp. v. Herbert, 341 F.3d 186,
189 (2d Cir. 2003); Carter v. Fenner, 136 F.3d 1000, 1005 (5th Cir. 1998), cert.
denied, 525 U.S. 1041 (1998).

       The claimant contends that because the funds seized in this case were not the
instrumentalities of any illegal conduct, they were not subject to forfeiture. But his
argument challenges the legality of the forfeiture itself, not the district court's
jurisdiction over the forfeiture action. The federal district courts have subject matter
jurisdiction over civil forfeiture actions because they are "commenced by the United
States," 28 U.S.C. § 1345, and are "action[s] or proceeding[s] for the recovery or
enforcement of any fine, penalty, or forfeiture ... incurred under any Act of
Congress," 28 U.S.C. § 1355; cf. United States v. 5708 Beacon Drive, 712 F. Supp.

                                           -3-
525, 526 (S.D. Miss. 1988), aff'd without opinion, 875 F.2d 859 (5th Cir. 1989);
United States v. United States Currency in the Amount of $23,481, 740 F. Supp. 950,
952 (E.D. N.Y. 1990). Congress has for a number of years authorized the forfeiture
of assets withdrawn in a manner purposely designed to avoid federal reporting
requirements. See Anti-Drug Abuse Act of 1986, Title I, § 1366(a), Pub. L. No. 99-
570, 100 Stat. 3207-35 (Oct. 27, 1986) (codified as amended at 31 U.S.C. § 5317).
Regardless of the merits of the claimant's argument that the government cannot prove
that the money at issue was subject to forfeiture under federal law, he cannot succeed
on a Rule 60(b)(4) motion. The claimant's motion does not allow us to review the
underlying judgment; we are confined to determining whether the district court erred
in dismissing the Rule 60(b)(4) motion. Hunter, 362 F.3d at 475. No such error
occurred here.

                                         III.
      For the reasons stated, we affirm the district court's judgment.
                       ______________________________




                                         -4-